COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                    ORDER ON MOTIONS

Appellate case name:         Brandy Brenay Charles and Ronald Dwayne Whitfield
                             v. Texas Department of Family and Protective Services

Appellate case number:       01-18-00311-CV

Trial court case number:     2017-02559J

Trial court:                 314th District Court of Harris County

       This Court’s May 8, 2018 Memorandum Opinion and Judgment had granted
appellants Brandy Brenay Charles and Ronald Dwayne Whitfield’s pro se motion to
dismiss this appeal. This Court’s August 28, 2018 Order on Motions had dismissed as
moot appellants’ pro se motions for rehearing/en banc reconsideration, and all other
pending motions, because their termination appeal was pending under 01-18-00485-CV.

       On September 4, 5, and November 2, 2018, appellants filed pro se motions to
compel records listing both this appellate cause number and their termination appeal under
01-18-00485-CV, which has since been resolved on December 5, 2018. After this Court’s
August 28, 2018 Order, no petition for review was timely filed by appellants within forty-
five days of that order, or by October 12, 2018. See TEX. R. APP. P. 53.7(a)(2). Appellants
also did not file an extension of time to file a petition for review within fifteen days of that
date, or by October 29, 2018. See TEX. R. APP. P. 4.1(a), 53.7(f). And ten days after that
extension period ended, on November 8, 2018, the Clerk of this Court should have issued
the mandate because neither a timely petition for review nor an extension of time to file a
petition was filed. See TEX. R. APP. P. 18.1(a)(1). To date, the mandate has not yet issued.

        Accordingly, the Court dismisses as moot appellants’ September 4, 5, and
November 2, 2018 motions, as well as any other pending motions, and directs the Clerk
of this Court to issue the mandate immediately with this Order.

       It is so ORDERED.
Judge’s signature: _____/s/ Laura C. Higley_____
                     x Acting for the Panel
Panel consists of Justices Jennings, Keyes, and Higley.
Date: ___December 20, 2018______